Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         25-JUN-2020
                                                         07:50 AM




                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


  MICHAEL ERIC O’TOOLE and DIANE ZERFUSS O’TOOLE, Petitioners,

                                 vs.

THE HONORABLE MELVIN H. FUJINO, Judge of the Circuit Court of the
        Third Circuit, State of Hawai#i, Respondent Judge,

                                 and

        BANK OF NEW YORK MELLON f/k/a The Bank of New York
   Successor Trustee to JPMorgan Chase Bank, N.A., as Trustee
     for the Structured Asset Mortgage Investments II Trust,
      Mortgage Pass-Through Certificates, Series 2006-AR7;
   MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., solely as
     nominee for COUNTRYWIDE BANK, N.A.; and JOHN DOES 1-20;
   JANE DOES 1-20; DOE CORPORATIONS 1-20; DOE ENTITIES 1-20;
           and DOE GOVERNMENTAL UNITS 1-20, Respondents.


                        ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioners Michael Eric O’Toole

and Diane Zerfuss O’Toole’s petition for writ of mandamus, the

respective supporting documents, and the record, it appears that

the requested extraordinary relief is not warranted.      See Kema v.

Gaddis, 91 Hawai‘i 200, 204, 982 P.2d 334, 338 (1999) (a writ of
mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action; it is meant to

restrain a judge of an inferior court from acting beyond or in

excess of his or her jurisdiction).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, June 25, 2020.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2